United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4405
                                   ___________

Yacoub Quomsieh; Muna Quomsieh;       *
Hanin Quomsieh; Nadeen Quomsieh;      *
Balquees Quomsieh; Jeries Quomsieh;   *
Danial Quomsieh,                      *
                                      *
             Petitioners,             *
                                      * Petition for Review from the
       v.                             * Board of Immigration Appeals.
                                      *
                                      *
Alberto Gonzales, Attorney General    *
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: December 13, 2006
                                Filed: March 15, 2007
                                 ___________

Before WOLLMAN, RILEY, and SHEPHERD, Circuit Judges.
                           ___________

SHEPHERD, Circuit Judge.

       Yacoub and Muna Quomsieh and their children, Hanin, Nadeen, Balquees,
Jeries, and Danial Quomsieh, who are Palestinian Christians, petition for review of a
final per curiam order of removal of the Board of Immigration Appeals (“BIA”)
affirming the decision of the Immigration Judge (“IJ”) to deny their applications for
asylum, withholding of removal, and relief under the Convention Against Torture
(“CAT”). For the reasons discussed below, we deny the Quomsiehs’ petition.
      Mr. Quomsieh entered the United States on January 31, 2001, with
authorization to remain until July 30, 2001; Mrs. Quomsieh and the children entered
the United States on June 19, 2001, with authorization to remain until December 19,
2001. All remained beyond their authorization dates without permission. Mr.
Quomsieh and his family filed an application for asylum on January 22, 2002.

       At a merits hearing conducted before the IJ on April 27, 2004, the Quomsiehs
contended that, while living in the West Bank, they were persecuted by Muslims
because of their Christian faith and were persecuted by Israeli soldiers because of their
Palestinian nationality. The Quomsiehs testified to several incidents they claim
constituted persecution, including harassment and threats Mrs. Quomsieh received
from Muslim parents of students she taught, Israeli soldiers forcing Mr. Quomsieh to
remove rocks and burned tires from the streets following Palestinian demonstrations,
Mrs. Quomsieh being overcome by tear gas fumes when a stray canister fired by
Israeli soldiers landed on the balcony of the Quomsiehs’ home, Israeli soldiers
entering and ransacking the Quomsieh’s home, Palestinian Authority officials unfairly
taxing Mr. Quomsieh’s business, threats received from Muslims who disapproved of
Mr. Quomsieh’s employment at a casino, and harassment and intimidation that the
Quomsiehs’ daughters received from Muslim men. The Quomsiehs also testified to
other incidents of persecution suffered by extended family. Mrs. Quomsieh’s parents’
home burned after it was hit by mortar shells from crossfire between Palestinian
Muslims and Israeli forces, Muslims attacked Mr. Quomsieh’s brother’s family at the
brother’s home during a barbeque where alcohol was served, and Muslims confiscated
land belonging to Mr. Quomsieh’s father.

       Further, Mr. Quomsieh testified about an incident that occurred in 1988 after
Israeli forces imposed a curfew in the West Bank. Mr. Quomsieh testified that he
violated the curfew in an effort to obtain medication for an ill child. When he was
discovered, Israeli soldiers took him to a checkpoint and detained him there. The

                                          -2-
soldiers forced Mr. Quomsieh to stand on one leg while holding his hands out. When
he lowered the raised leg or moved, the soldiers would beat him. One of the soldiers
then tied Mr. Quomsieh’s hands behind his back, and the soldiers beat him with their
rifles. Mr. Quomsieh was detained for four hours, until a higher-ranking Israeli
soldier arrived at the checkpoint and ordered his release. The following day, Mr.
Quomsieh sought medical care and learned he had suffered a cracked joint in his right
knee.

       In 1996, Mr. Quomsieh testified that his first cousin, Fayez Quomsieh
(“Fayez”) was arrested by the Palestinian Authority and accused of being an Israeli
collaborator. Fayez was never convicted of a crime, and he eventually died in
Palestinian Authority custody. While the Palestinian Authority claimed Fayez’s death
was a suicide, there was evidence he had been tortured, as well as evidence his death
was due to a heart attack caused by the torture. Mr. Quomsieh testified Fayez was
killed because he was a Christian.

       The IJ found that, although the petitioners were credible witnesses, the evidence
presented did not establish that the Quomsiehs had been persecuted because of their
religion or nationality, rather the IJ found that the Quomsiehs left the region for
general security reasons. The IJ noted that most of the incidents described by the
Quomsiehs–including the alleged beating by Israeli soldiers and the cousin’s death
while in Palestinian Authority custody–occurred prior to Mr. Quomsieh’s 1999 trip
to the United States to attend a nephew’s wedding, from which Mr. Quomsieh
returned to the West Bank because he was “making good money at the casino.”
Because Mr. Quomsieh testified he would not return to the West Bank, the IJ could
not find by clear and convincing evidence that the Quomsiehs would voluntarily
depart, and thus the IJ denied voluntary departure. In a per curiam order, the BIA
affirmed the IJ’s credibility finding and held that the incidents described by the
Quomsiehs were insufficient–singularly or cumulatively–to rise to the level of
persecution. The BIA further held that the Quomsiehs demonstrated a subjective fear

                                          -3-
of returning to the West Bank but had failed to show their fear was objectively
reasonable.

       The Quomsiehs contend on appeal that (1) the IJ and BIA erred in denying their
application for asylum, withholding of removal, and protection under CAT because
they established past persecution and a well-founded fear of future persecution, (2) the
record evidence supports a finding that they would more likely than not suffer torture
if removed, and thus they are entitled to relief under CAT, and (3) the BIA failed to
review the IJ’s denial of voluntary departure, therefore the matter should be remanded
to the BIA for proper consideration.

      We review a BIA’s factual decision under the substantial evidence standard,
reversing where petitioners demonstrate “that the evidence was so compelling that no
reasonable fact finder could fail to find in favor of the petitioner[s].” Turay v.
Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005); see also 8 U.S.C. § 1252(b)(4)(B)
(“[T]he administrative findings of fact are conclusive unless any reasonable
adjudicator would be compelled to conclude to the contrary.”). Where, as here, the
BIA adopts the IJ’s decision and adds its own reasoning, we review both decisions
together. See Setiadi v. Gonzales, 437 F.3d 710, 713 (8th Cir. 2006).

        Asylum may be granted to a refugee. 8 U.S.C. § 1158(b)(1)(A). A “refugee”
is defined as a person who is outside his native country and is unable or unwilling to
return to his native country “because of persecution or a well-founded fear of future
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). “A well-founded fear is one
that is both subjectively genuine and objectively reasonable.” Feleke v. INS, 118 F.3d
594, 598 (8th Cir. 1997). Subjectively, the petitioner must demonstrate that he
genuinely fears persecution; objectively, the petitioner must show “credible, direct,
and specific evidence that a reasonable person in the [petitioner’s] position would fear
persecution” if returned. See id. Where the petitioner establishes that he was

                                          -4-
subjected to past persecution, there is a presumption of a well-founded fear of future
persecution on the same grounds. Francois v. INS, 283 F.3d 926, 930 (8th Cir. 2002).
Where past persecution has been established, the burden shifts to the government to
show by a preponderance of the evidence that the petitioner no longer has a well-
founded fear of persecution due to a change in the conditions of the petitioner’s native
country. See id. at 930-31.

       The BIA determined that petitioners had not suffered past persecution, and that
while they had subjectively genuine fears of returning to the West Bank, those fears
were not objectively reasonable. While the petitioners described circumstances which
are troubling, we cannot say that the evidence is so compelling as to require us to
reach the contrary conclusion that petitioners were subjected to persecution. Absent
physical harm, the incidents of harassment, unfulfilled threats of injury, and economic
deprivation are not persecution. See Woldemichael v. Ashcroft, 448 F.3d 1000, 1003
(8th Cir. 2006) (“Absent physical harm, subjecting members of an unpopular faith to
hostility, harassment, discrimination, and even economic deprivation is not
persecution unless those persons are prevented from practicing their religion or
deprived of their freedom.”); Setiadi, 437 F.3d at 713 (“Past persecution does not
normally include unfulfilled threats of physical injury . . . .”). Also, incidents arising
solely from political unrest are insufficient to show particularized persecution. See
Feleke, 118 F.3d at 598 (political unrest and ethnic conflict is not enough to show
particularized persecution).

       While Mr. Quomsieh’s four hour detention and beating by Israeli soldiers is
more bothersome, we note, as did the IJ, that this one incident occurred in 1988, and
the Quomsiehs continued to live in the West Bank for thirteen more years without
suffering another similar incident from the Israeli government. See Alyas v.
Gonzales, 419 F.3d 756, 761, 761 n.2 (8th Cir. 2005) (“While any instance of
unjustified detention and physical abuse is regrettable, two isolated occurrences of
detention and abuse [that were followed by four years without additional problems]

                                           -5-
do not establish that [petitioner] is eligible for asylum because we have also
recognized that ‘brief periods of detention . . . or isolated violence do not necessarily
constitute persecution.’”) (quoting Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839 (8th
Cir. 2004); citing Ngure v. Ashcroft, 367 F.3d 975, 990 (8th Cir. 2004) and Tawm v.
Ashcroft, 363 F.3d 740, 743 (8th Cir. 2004)).

       Also, nothing in the record, other than Mr. Quomsieh’s assertions at the
hearing, supports a finding that Fayez was tortured and killed by the Palestinian
Authority because of his religion or that the Palestinian Authority has been targeting
Christians for detention and torture. While acts of violence against a family member
may demonstrate a well-founded fear of persecution, those acts must be tied to the
petitioner through a pattern of persecution such that the petitioner would also
reasonably fear persecution. See Nyonzele v. INS, 83 F.3d 975, 983 (8th Cir. 1996)
(holding that there was no evidence to tie father’s murder for his political beliefs to
the petitioner). The petitioners have failed to show that Fayez’s torture and
subsequent death occurred because of his religion or that the petitioners have an
objectively reasonable fear of persecution by the Palestinian Authority because of
their religious beliefs.

       When a petitioner files an asylum application, a request for withholding of
removal is automatically included in the application. 8 C.F.R. § 1208.3(b) (“An
asylum application shall be deemed to constitute at the same time an application for
withholding of removal . . . .”). In considering a withholding of removal request, the
petitioner must show a clear probability of persecution if returned to his native
country. Turay, 405 F.3d at 667. This is a more rigorous standard than the well-
founded fear standard needed for asylum relief, thus where the petitioner has failed
to prove eligibility for asylum, the petitioner cannot meet the standard for establishing
withholding of removal. Id. Accordingly, petitioners’ withholding of removal claim
fails.



                                          -6-
       Under CAT, the petitioners must show that “‘it is more likely than not that
[they] [ ] would be tortured if returned to the proposed country of removal.’” Id.
(quoting Ngure, 367 F.3d at 992); 8 C.F.R. § 208.16(c)(2). In considering such a
claim, all evidence relevant to the possibility of future torture should be considered,
including but not limited to: past torture; the petitioners’ ability to relocate to another
part of the country where torture is unlikely; and gross, flagrant, or mass violations
of human rights. Turay, 405 F.3d at 668. Where a petitioner fails to establish
eligibility for asylum, “it is likely that he will not succeed under CAT,” and a separate
CAT analysis is needed only if petitioner “presented evidence that he is likely to be
tortured for reasons unrelated to his asylum claim.” Rodriguez v. Gonzales, 441 F.3d
593, 595 (8th Cir. 2006). Because there is no evidence in the record, apart from that
presented in support of the asylum claim, showing petitioners would more likely than
not be subjected to torture if returned, the BIA and IJ did not err in denying
petitioners’ CAT claim.

       Upon independent review of the record, it is clear that the petitioners did not
raise the IJ’s denial of voluntary departure before the BIA. This failure to raise the
issue before the BIA precludes our review of that voluntary departure determination
or whether the BIA erred in failing to analyze the basis for denial. See Frango v.
Gonzales, 437 F.3d 726, 728 (8th Cir. 2006) (declining to review claims that IJ was
biased and denied petitioner fair hearing where petitioner failed to present those issues
to BIA and presented no reason to exempt him from general exhaustion requirement).
Even if the issue had been raised before the BIA, we lack jurisdiction to review a
denial of voluntary departure. 8 U.S.C. § 1229c(f) (no court shall have jurisdiction
to review the denial of voluntary departure); Fofanah v. Gonzales, 447 F.3d 1037,
1040-41 (8th Cir. 2006).

      For the foregoing reasons, we deny the petition for relief.

                         ______________________________

                                           -7-